Citation Nr: 9922061	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  95-24 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for a heart disability.  The veteran filed a timely notice of 
disagreement, and was sent a statement of the case.  He 
responded with a VA Form 9 substantive appeal.  

The veteran's claim was originally presented to the Board in 
April 1997, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

This case must be remanded a second time because, despite two 
attempts by the RO to obtain an adequate examination report, 
the examining physician has failed to respond to the 
questions asked by the Board and the RO.   

When this claim was originally presented to the Board in 
April 1997, it was remanded for additional development, 
including a VA medical examination.  While the veteran was 
afforded a VA medical examination in October 1997, the report 
of the examination does not include a medical opinion on the 
etiology of the veteran's current cardiovascular disability 
(or disabilities), as was requested in the April 1997 Board 
remand.

The claims folder clearly reflects that the RO tried to 
obtain the requested opinions.  The RO returned the 
examination report to the examining physician, noting that 
the examiner had failed to state a medical opinion as to the 
etiology of the heart condition. The RO also noted that the 
physician had failed to state whether the claims folder had 
been reviewed

In a handwritten note, added to the examination report on 
April 2, 1998, the examiner noted that the veteran has high 
blood pressure and elevated cholesterol and stated that the 
veteran's problems are not related to "his veteran's 
duties."  No notation was added to indicate whether or not 
the claims folder had been reviewed.

Thus, neither problem raised by the RO was resolved: The 
physician's opinion as to whether the heart condition is 
related to "his veteran's duties" sheds no light on the 
legal question that needs to be answered in this case; and,  
with regard to the question of whether the claims folder had 
been reviewed, the physician was entirely unresponsive.

The U. S. Court of Appeals for Veterans Claims (Court) has 
stated in Stegall v. West, 11 Vet.App. 268, 271 (1998), that 
"a remand by this Court or the Board confers on the veteran 
or other claimant, as a matter of law, the right to 
compliance with the remand orders."  By this opinion, the 
Court means that orders in remands, as a matter of law, must 
be carried out, and the law applies to all elements of VA. 

Therefore, despite the effort and time invested in this case 
by the RO, the case must be remanded once again. 

In light of the above, this claim is REMANDED for the 
following additional development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

 2.  The RO should ensure that any 
additional and relevant  records of 
treatment not previously obtained are 
associated with the claims folder.

3.  The veteran should be afforded a VA 
medical examination by a cardiologist to 
evaluate his current cardiovascular 
disability (or disabilities), if any.  A 
notification of examination letter, a 
copy of which must be associated with the 
claims folder, should be sent to the 
veteran advising him of the consequences 
of a failure to appear for examination.  
The claims folder, including the service 
medical records, should be made available 
to the examiner for review in conjunction 
with the examination.  All necessary and 
appropriate tests, as determined by the 
examiner, should be accomplished.  The 
examiner should evaluate each of the 
current cardiovascular disabilities 
present, and determine if it is as likely 
as not if such disability was is the 
result of a disease or injury the veteran 
had in service.  The medical basis for 
all opinions expressed should be 
indicated. The examination report should 
include an explicit statement as to 
whether the examiner reviewed the claims 
folder.

4.  After completion of all requested 
development, the RO should review the 
record and affirm that all requested 
development was accomplished per Stegall, 
supra.  The RO should then re-adjudicate 
the veteran's claim.  If the action taken 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case.  They should then be afforded a 
reasonable opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified, but he may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


